 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPalmetto Sash & Door Company, Inc. and Interna-tional Woodworkers of America, AFL-CIO-CLC. Case l 1-CA-9862February 18, 1982DECISION AND ORDERBY CHAIRMAN VAN Dl! WA IT R ANI)MEMBF RS FANNING AND ZIMIM RMANUpon a charge filed on May 4, 1981, by Interna-tional Woodworkers of America, AFL-CIO-CLC,herein called the Union, and duly served on Pal-metto Sash & Door Company, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 11, issued a complaint and notice ofhearing on May 26, 1981, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December16, 1980, following a Board election in Case 11-RC-4891, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about January16, 1981, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so; and that,commencing on or about January 16, 1981, and atall times thereafter to date, Respondent has failedand refused, and continues to fail and refuse, toprovide the Union with information with respect tonames, job classifications, wage rates, incentives,bonus and monetary compensation, and insuranceor pension programs. On June 5, 1981, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the com-plaint.On September 8, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forI Official notice is taken of the record ill the representation proceed-ing, Case 11 RC-4891, as the term "record" is deEined in Secs 102 68and 102 69(g) of the Board's Rules and Regulations, Series 8. as amendedSee LTV Electrosystems. Inc. 166 NLRB 938 (1967), enfd 388 F 2d 683(4th Cir. 1968): Golden Age Bererage Co., 167 N.L R 151 (19h7), enfd 415F.2d 26 (5th Cir. 19h9); Intertvpe Co. .Pencllo, 26g9 FSupp 573(D.C.Va. 1967); Follert Corp., 164 NLRB 378 (1967). enfd. 397 F 2d 91(7th Cir. 1968); Sec 9(d) of the NLRA, as amended260 NLRB No. 21Summary Judgment.2Subsequently, on September28, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondent con-tends that the complaint and notice of hearing failsto state a claim upon which relief may be grantedand therefore should be dismissed in its entirety;that, although the Union received a majority of theballots cast in the election, the employees did notthereby designate the Union as their bargainingrepresentative; that the Union is not the properlydesignated bargaining representative in the unit;that its refusal to bargain and denial of informationrequested by the Union did not violate the Act;that allegations of the complaint and notice ofhearing which are not specifically admitted in Re-spondent's answer are denied; and that Respondentdemands strict proof of the allegations in the com-plaint and notice of hearing.In his Motion for Summary Judgment, counselfor the General Counsel maintains that Respondentis attempting to relitigate issues raised and deter-mined adversely to it in the representation case,Case 11-RC-4891; that Respondent does not allegein its answer newly discovered or previously un-available evidence or special circumstances; andthat all issues raised by Respondent were or couldhave been litigated in the prior representation pro-ceeding and no special circumstances are allegedwhich would require the Board to reexamine thedecision in the representation proceeding. Addi-tionally, counsel for the General Counsel requeststhat the Board strike the first, third, and fourth af-firmative defenses in Respondent's answer; strikeRespondent's denial in its answer of paragraphs 17,18, 19, and 20; strike Respondent's partial denial inits answer of paragraphs 9, 13, 15, 16, and 17; anddeem all allegations of the complaint to be true inaccordance with the General Counsel's motion tostrike. We agree with the counsel for the General' uIIll title: "Motion of (General Ciounsel 'ro Strike P'orlions of Re-spondcnlt', Answer to Comtrlplain and Nolice of Hearing and Motiions liirSummary Judgment "278 PALMEITT() SASH & D)OOR COMPANY. INC.Counsel that Respondent is attempting to raise andrelitigate issues raised and determined adversely toit in the representation proceeding.Our review of the record herein, including CaseI l-RC-4891, discloses that pursuant to a Stipula-tion for Certification Upon Consent Election ap-proved by the Regional Director for Region 11 anelection was conducted in an appropriate unit ofRespondent's production and maintenance employ-ees and truckdrivers located in Orangeburg, SouthCarolina, on July 24, 1980. Of the total number ofvotes cast, 16 were for, and 12 were against, theUnion. There were no challenged ballots. The Em-ployer filed objections to the conduct of the elec-tion.3On August 15, 1980, the Regional Director forRegion 11 directed a hearing to resolve the issuesraised by the Employer's objections. On September29, 1980, the Hearing Officer issued her report rec-ommending that the Employer's objections beoverruled and that the Union be certified. On De-cember 16, 1980, the Board issued a Decision andCertification of Representative (not published involumes of Board Decisions) adopting the HearingOfficer's report.On or about January 6, 1981, the Union, byletter, requested that a collective-bargaining meet-ing be held with Respondent on certain datesduring the week of February 15. Additionally, theletter requested information concerning names, jobclassifications, dates of hire, wage rates, incentiveor merit wage system, bonus system and any othermonetary compensation, and insurance or pensionprograms. By letter dated January 16, 1981, Re-spondent stated that the election results were inval-id, that the election was improperly certified, andthat the Union had not been fairly and freely elect-ed by an uncoerced majority of employees. Theletter additionally stated that:In order to obtain a court review of thismatter, the Company hereby declines to meeta The Employer's objections asserted that union representalties en-gaged in electioneering in the vicinity of the polls while the) were opetnthat the Union nade oral statements that the U S Gosernment and theBoard supported the Union; that the Union falsely stated that employeesvoting for the Union could never be fined and would never participate ina strike against their will; that the Union falsely stated that the Board andcourt prevented the Fmployer from changing wage schedules. benefits,or privileges after the Union won the election, that if the Union won theelection guaranteed wage and benefit increases would result; that theUnion intimidated. harassed, coerced, and physically threatened thoseemployees who did not support the Union; that employees had to signwith the Union or the Employer would discharge and discriminateagainst them; that the Union promised promotions and benefits if theyvoted for the Union; that the Union injected racial prejudice in the cam-paign; that the Union misrepresented the law regarding obligation ofmembership, validity of cards, the obligation to pay dues, strikes. and theEmployer's right to replace strikers: and that the Union offered, as wellas illegally paid, money and other valuable ilems to entice employees intovoting for the Union.with you for purposes of collective bargainingunless and until such time as court review es-tablishes that your union is, in fact, the fairlyand properly selected representative of the em-ployees of Palmetto Sash & Door.Your request for information will thereforebe held pending the outcome of any courtreview that is obtained.By letter dated January 28 the Union renewed itsrequest for bargaining and for the information it re-quested in its January 6 letter to Respondent. Bytelegram dated February 18, 1981, the Union de-manded that Respondent meet for purposes of col-lective bargaining during the week of March 15,1981. By letter dated February 23 Respondent noti-fied the Union that its position had not changedsince its initial letter, dated January 16, which re-fused the Union's request for information and ameeting. Respondent reiterated its view that theelection results were not properly certified. Theletter also stated that:In order to obtain review of the certifica-tion, the Company declines and refuses yourrequest to meet for purposes of bargaining. Ofcourse, if court review should establish thatthe election results in this matter were proper-ly certified, the Company would then be pre-pared to meet and bargain in good faith.Thereafter, on May 4, 1981, the Union filed the in-stant unfair labor practice charge.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.5We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.i See Pitvhurgh Plateu Glai Co. v .I..R B., 313 US. 146, 162 (1941):Rules and Regulations of the Board. Secs 102 67(f) and 102 69(c)" As previously noted. Respondent's response to the Union's requestfor bargaining and for information indicated its desire to test the validi:yof the Ulnion's certification by seeking review of the certification by aUnited States court of appeals279 I)DtCISIONS OF NATIO()NAlI I.ABO)R REILATIONS BO)ARDOn the basis of the entire record, the Boardmakes the following:FINDINGS OF FAsCT-I. TliII BUSINESS OF REISPONI)IDNTPalmetto Sash & Door Company, Inc., is a SouthCarolina corporation with a plant located inOrangeburg, South Carolina, where it is engaged inthe manufacture and distribution of millwork items.During the past year, a representative period, theEmployer shipped from its Orangeburg, SouthCarolina, plant, directly to points outside the Stateof South Carolina, finished products valued inexcess of $50,000. During the same period, the Em-ployer received at its Orangeburg, South Carolina,plant goods and raw materials directly from pointsoutside the State of South Carolina valued inexcess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. T HE IABOR ORGANIZA I ION INVOL.VI.I)International Woodworkers of America, AFL-CIO-CLC, is a labor organization within the mean-ing of Section 2(5) of the Act.111. I HE UNFAIR IABOR PRACTIIC. SA. 7'he Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees in-cluding truckdrivers employed at the Employ-er's Orangeburg, South Carolina, facility, butexcluding office clerical employees, profession-al employees, guards and supervisors as de-fined in the Act.2. The certificationOn July 24, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 11, designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on December 16, 1980,and the Union continues to be such exclusive rep-resentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 6, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 16, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit. Commencing on or about January 16,1981, and continuing at all times thereafter to date,Respondent has failed and refused, and continuesto fail and refuse, to provide the Union with infor-mation with respect to names, job classifications,wage rates, incentives, bonus and monetary com-pensation, and insurance or pension programs.Accordingly, we find that Respondent has, sinceJanuary 16, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and has failed and refused to pro-vide the Union with the information it requested,and that, by such refusal, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.IV. I HE EL IF.CT OF I HF UNFAIR IlABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIIl, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMI. )YHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period provided280() PALMETTO SASH & DOOR COMPANY. INCby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar totel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817:Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS 01 LAW1. Palmetto Sash & Door Company, Inc., is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Woodworkers of America,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees in-cluding truckdrivers employed at the Employer'sOrangeburg, South Carolina, facility, but excludingoffice clerical employees, professional employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since December 16. 1980, the above-namedlabor organization has been and nowx is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 16, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By failing and refusing on or about January16, 1981, and at all times thereafter, to provide theUnion with information with respect to names, jobclassifications, wage rates, incentives, bonus andmonetary compensation, and insurance or pensionprograms, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Palmetto Sash & Door Company, Inc., Orange-burg, South Carolina, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalWoodworkers of America, AFL CIO-CLC, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees in-cluding truckdrivers employed at the Employ-er's Orangeburg, South Carolina, facility, butexcluding office clerical employees, profession-al employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached. embody such under-standing in a signed agreement.(b) Furnish, upon request of the Union, informa-tion with respect to names, job classifications, wagerates, incentives, bonus and monetary compensa-tion, and insurance or pension programs.(c) Post at the Employer's Orangeburg. SouthCarolina, facility copies of the attached noticemarked "Appendix."";Copies of said notice. onforms provided by the Regional Director forRegion 11, after being duly signed by Respondent'srepresentative. shall be posted by Respondent im-i 11 the eCcnll Iil Thl ()OrdTr I', cilte, r.cd h, a JudgrliCllt ,I .'1 1iltdSlalcs ('ourtl of Appcar. Ith [, ordl ill the 11tltt1 ret.dilig 1 iPtlicd h.)rdclr of tIht N.il-ll.l I abor Rtlations ti ard" 1 hill r.til ' .Pt"Cd Pl ir, l-lltit h) I JIltJglt'1111 t1 ' III Ol I'11tt'tt SltI[te (G 111rl ,I' Afp',p lls I {nfi r mlllg 11()rtlcr Ill Ihc Nalhl<Ml I [ah RclIAI 1 hlfartl"281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNoT icE To EMPI.OYII. SPOSITE:D BY ORDER O ITHINATIONAl LABOR REI.ATIONS BOARI)An Agency of the United States GovernmentWI: Wll.l. Nor refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Woodworkers of America,AFL-CIO-CLC, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WEi Wl.l. NOI fail or refuse to provide theUnion with information with respect to jobclassifications, wage rates, incentives, bonusand monetary compensation, and insurance orpension programs.WI: Wl.l. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesincluding truckdrivers employed at the Em-ployer's Orangeburg, South Carolina, facili-ty, but excluding office clerical employees,professional employees, guards and supervi-sors as defined in the Act.WE WIL ., upon request, provide the Unionwith information with respect to names, jobclassifications, wage rates, incentives, bonusand monetary compensation, and insurance orpension programs.PA.MI ITTO SASHt & DOOR COMPANY,INC.282